Case 3:16-cv-00290-GCS Document 247 Filed 12/20/19 Page 1 of 3 Page ID #5586


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVAN SCHMELZER and SHELLY )
SCHMELZER,                  )
                            )
         Plaintiff,         )
vs.                         ) Case No. 16-CV-290-GCS
                            )
MARK J MUNCY, et al.,       )
         Defendants.        )

                             ORDER FOR AND NOTICE OF
                             SETTLEMENT CONFERENCE

TO ALL PARTIES AND COUNSEL OF RECORD:

       A settlement conference in the above case is set before the Honorable Reona J. Daly,

U.S. Magistrate Judge, in the U.S. Courthouse, Courtroom No. 2, 301 West Main Street,

Benton, Illinois, on January 17th, 2020 at 9:30 a.m.

       The parties are directed to submit ex parte and under seal to Judge Daly a

SETTLEMENT CONFERENCE STATEMENT, in the form attached hereto, on or before

January 10, 2020, setting forth, among other things, each party’s position concerning factual

issues, issues of law, damages or relief requested, and the party’s settlement position and

grounds therefor. Such settlement statement should be submitted to Judge Daly via her

official proposed document e-mail address, which is RJDpd@ilsd.uscourts.gov. The

settlement statement is NOT to be electronically or manually filed with the U.S. Clerk’s

Office as it is not part of the official court record. Neither the settlement statement nor the

contents thereof shall be disclosed to any other party, and the same shall remain under seal

to be opened only by the Court. Pertinent evidence to be offered at trial, documents or

otherwise, should be brought to the settlement conference for presentation to the settlement

judge if thought particularly relevant.

       Neither the settlement conference statements nor communications during the

settlement conference with the settlement judge can be used by either party in the trial of

this case.
Case 3:16-cv-00290-GCS Document 247 Filed 12/20/19 Page 2 of 3 Page ID #5587


       In addition to counsel who will try the case being present, the individual parties shall

also be present, and in the case of corporate parties, associations or other entities, and

insurance carriers, a representative executive with unrestricted authority to discuss,

consider, propose and agree, or disagree, to any settlement proposal or offer shall also be

present.

       In the event settlement authority delegated to any defense representative appearing

at the settlement conference has been set by a committee and such authority may not be

unilaterally exceeded in any amount by the representative designated to attend the

settlement conference, then the entire committee must be fully identified in the defense

settlement statement (name, position, work address for each member) AND the entire

committee or a quorum thereof empowered to enter into any agreement to settle the case

MUST attend the settlement conference. Failure to follow this directive may result in a re-

scheduled settlement conference AND payment of attorney's fees, expenses and other costs

incurred by any other party during preparation for the settlement conference and attendance

at the conference. Additional sanctions, including default, may be appropriate.

       IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER

THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT

CONFERENCE.

      IT IS SO ORDERED.

      DATED: December 20, 2019
                                                  s/ Reona J. Daly
                                                  HON. REONA J. DALY
                                                  UNITED STATES MAGISTRATE JUDGE
Case 3:16-cv-00290-GCS Document 247 Filed 12/20/19 Page 3 of 3 Page ID #5588

                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                    )
                         Plaintiff(s),              )
                                                    )
        vs.                                         )        CASE NO.
                                                    )
                         Defendant(s).              )

                                         SETTLEMENT STATEMENT OF
                                               , ATTORNEY FOR

        This Settlement Statement is submitted ex parte pursuant to Order of the Court and shall not
become a part of the official court file. Neither this statement nor communication during the settlement
conference with the settlement judge can be used by any party in the trial of the case. This statement
should not exceed five (5) pages in length.
    Your position or interpretation of the factual issues:

    Your position as to the issues of law:

    Name of Trial Attorney:

    Name of person(s) with ultimate settlement authority who will be present at the Settlement
    Conference. If insurance is involved, include name of carrier and name of its representative with
    unrestricted authority:

    Nature of relief requested:

    Nature and extent of injuries, if applicable:

    Outline of your discovery plan including your estimate of the total number of depositions you expect
    to take:

    Nature and extent of discovery completed to date:

    Your estimate of the total expenses to your client to the present and through trial including (a) legal
    fees, (b) travel expenses, (c) expert witness fees and expenses, (d) cost of deposition transcripts, (e)
    witness fees, and (f) any other foreseeable miscellaneous expenses:

    Summarize settlement discussions you have had with opposing party including demands and offers:

    Date of last settlement discussion:

    DATED:

                                                             Responsible Attorney
